
	
		I
		112th CONGRESS
		1st Session
		H. R. 2393
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Pierluisi (for
			 himself, Mr. Grimm,
			 Mr. Schiff, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require each Federal agency to submit an annual
		  forecast of grant solicitations expected to be issued in the next fiscal year
		  by the agency to the Office of Management and Budget for publication on a
		  website, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Grant Solicitations
			 Improvement Act of 2011.
		2.DefinitionIn this Act, the term Federal
			 agency means an Executive agency as defined in section 105 of title 5,
			 United States Code.
		3.Grant
			 solicitation forecast
			(a)Submission and
			 publication of grant solicitation forecast
				(1)In
			 generalExcept as provided in paragraph (2), not later than
			 November 30 of each fiscal year, the head of each Federal agency shall submit
			 to the Director of the Office of Management and Budget a forecast, in
			 accordance with subsection (b), of all grant solicitations that such Federal
			 agency expects to issue for that fiscal year, organized by subject area.
				(2)Extension of
			 deadlineIf the deadline in
			 paragraph (1) is not practicable for a grant solicitation, due to a deficiency
			 in appropriated funds, the head of the Federal agency shall submit the forecast
			 for such grant solicitation to the Director not later than 60 days before the
			 deadline the agency establishes for submission of applications for funding
			 under that grant.
				(3)PublicationNot
			 later than 30 days after receipt of each forecast received pursuant to this
			 subsection, the Director shall publish the forecast on the www.grants.gov
			 website that is made available to the public.
				(4)Effective
			 dateThis subsection shall
			 not take effect until after standards are issued under subsection (c).
				(b)Grant
			 solicitation forecastFor
			 purposes of subsection (a), the grant solicitation forecast shall be organized
			 by subject area, and shall include, with regard to each grant solicitation, the
			 following:
				(1)Notice
			 publication dateThe expected
			 or actual scheduled dates for the issuance of the grant solicitation and
			 application, the grant application submission deadline, and the deadline for
			 any Federal agency or intergovernmental review that is conducted with regard to
			 the grant awarding process.
				(2)Website
			 linkA link to the website where the grant solicitation and
			 application will be made available to the public.
				(3)Award
			 amountsThe estimated amount
			 of the average grant award, the estimated maximum and minimum amounts of the
			 grant award, if applicable, and the estimated total number of grant awards to
			 be made.
				(4)Single point of
			 contactContact information
			 for the Federal agency, including the name, telephone number, and electronic
			 mail address of a specific person responsible for answering questions about the
			 grant and the application process for that grant.
				(5)Notification of
			 award decisionsThe expected
			 date on which notifications to applicants of award decisions will be made.
				(c)StandardsNot later than 6 months after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget,
			 in consultation with the Chief Financial Officers Council, shall issue
			 standards to ensure uniformity in the format and submission of grant
			 solicitation forecasts by the heads of Federal agencies in carrying out this
			 Act.
			4.Update of grant
			 solicitation forecast
			(a)RevisionThe head of each Federal agency shall
			 submit to the Director of the Office of Management and Budget a revised grant
			 solicitation forecast if any of the contents of the forecast submitted under
			 section (3)(a) are inaccurate, not later than 7 days after the discovery of an
			 inaccuracy.
			(b)SolicitationThe head of each Federal agency shall
			 submit to the Director of the Office of Management and Budget any grant
			 solicitation and application issued by the agency on the day of
			 issuance.
			(c)Publication
			 updateThe Director of the
			 Office of Management and Budget shall update the www.grants.gov website not
			 later than 7 days after receiving a revised grant solicitation forecast under
			 subsection (a) or a grant solicitation or application under subsection (b).
			
